UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDOCTOBER 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 000-25674 SKILLSOFT PUBLIC LIMITED COMPANY (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Republic of Ireland None (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 107 Northeastern Boulevard Nashua, New Hampshire (Zip Code) (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (603) 324-3000 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
